Fourth Court of Appeals
                                San Antonio, Texas
                                     September 5, 2019

                                   No. 04-19-00450-CR

                             EX PARTE Robert METZGER,

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 7000
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
        The Motion for Extension of Time to File State’s Brief is hereby GRANTED. The
State’s brief is due on or before October 9, 2019.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court